34 F.3d 1077
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Bobby Don WOOTEN, Defendant-Appellant.
No. 94-5015.
United States Court of Appeals, Tenth Circuit.
Sept. 1, 1994.

Before SEYMOUR, Chief Judge, HOLLOWAY, and HENRY, Circuit Judges.

ORDER AND JUDGMENT1

1
Mr. Wooten appeals the two level enhancement of his sentence for his role as an "organizer, leader, manager, or supervisor" of the criminal activity under U.S.S.G. 3B1.1.  He contends that the district court's decision to increase his offense level under this section was clearly erroneous.


2
We review a district judge's findings of facts under a clearly erroneous standard, and we will affirm a district court's determination concerning a section 3B1.1 adjustment "unless the court's finding was without factual support in the record, or if after reviewing all the evidence we are left with the definite and firm conviction that a mistake has been made."   United States v. Beaulieu, 893 F.2d 1177, 1182 (10th Cir.1990).  We have reviewed the briefs and the record in this case, and conclude that the district court's findings and subsequent enhancement of Mr. Wooten's sentence under section 3B1.1 were not erroneous.


3
The district court's decision is therefore AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470